No. 79-90
            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                      1980




IN RE THE MARRIAGE OF
HENRY DENNIS BENJAMIN,
                          Petitioner and Respondent,
            -vs-
KAREN RUTH BENJAMIN,
                          Respondent and Appellant.




Appeal from:    District Court of the Third Judicial District,
                In and for the County of Powell, The Honorable
                James McClernan, Judge presiding.

Counsel of Record:
         For Appellant:
                   Greg J. Skakles, Anaconda, Montana
         For Respondent :
                   Daniels and Mizner, Deer Lodge, Montana




                                  Submitted on Briefs:    July 8, 1980

                                              Decided :    G $3

Filed:
Mr. Justice John C. Sheehy delivered the Opinion of the
Court.

        Appeal is from the judgment of the District Court,
Third Judicial District, Powell County, in the dissolution
of the marriage between Harry and Karen Benjamin.    Appellant
Karen Benjamin requests review by this Court of the division
of marital assets made by the District Court and of the
amount of child support ordered to be paid to her as custodial
parent.
        The issue is whether the evidence is sufficient to
justify the findings of the District Court and its conclusions
in the division of the marital property, and the award of
$200 monthly child support to Karen Benjamin.     We determine
that the evidence justifies the District Court's division of
the marital property, but that the amount of child support
to be paid to Karen Benjamin must again be reviewed by the
District Court.
        Harry and Karen Benjamin were married on November 21,
1962 in Deer Lodge, Montana.     Two children were born of the
marriage--Brian, born in 1965 and Kari, born in 1969.       Harry
Benjamin is employed as a welder-fitter, earning approximately
$18,000 annually.    Karen Benjamin is employed   as a secretary
earning approximately $9,000.     They entered into their
marriage with very few assets.    They separated in February
1979.    When they separated, their major assets included a
home, a pickup and camper, an automobile, shop tools and two
snowmobiles.    They had no savings account except for their
respective interests in employment savings and retirement
accounts maintained by their respective employers. They were
making monthly payments on most of their property. During
their separation, Karen Benjamin lived with the Benjamin
children in the family home.     Harry Benjamin lived in the
camper.
     The parties agreed that Karen Benjamin should have
custody of the children and that Harry Benjamin should have
reasonable rights to visitation.   They were unable to agree
on a division of their property or to the amount of child
support.
     The District Court found the values of the personal
property of the parties, determined the amounts owing on
those personal properties and required the husband to pay
outstanding debts, with the result that the net value of the
personal property to Karen Benjamin as distributed to her
amounted to $3,800, and as to Harry Benjamin, $4,310.     The
court ordered that each of the parties retain the benefits
of their own employment savings and retirement accounts,
gave the household furnishings necessary to maintain the
home to the wife, and allowed the husband to keep his personal
mechanical tools.
    As to the real property, the court found that the home
had a value at the time of separation of $52,500, in which
their equity was $32,500.   The District Court made provisions
that the wife, if she desired, keep and maintain the family
home and pay the remaining mortgage indebtedness on it.
When the youngest child reaches majority, the house would be
sold and the petitioner would be entitled to one-half of the
equity or $16,250. The court further provided in the alternative,
that the house could be sold as soon as possible and the net
proceeds split equally between the parties.   The court
further gave the wife the option to purchase the husband's
property at a total value of $52,500.
     We find that the division of the marital property by
the District Court is fair and equitable under the circumstances,
that it takes into account the needs of the wife and children,
and meets the criteria of section 40-4-202, MCA, respecting
the disposition of marital property.
                             -3-
     The amount of child support awarded by the District
Court must again be reviewed however, because it appears
that the evidence on which the court relied to determine the
husband's income was not properly interpreted during the
trial.
     The husband did not introduce, and apparently was not
required to introduce, copies of his income tax returns
which would reflect his yearly earnings.    Instead, the
husband offered his exhibit no. 1, consisting of two payroll
deduction stubs.   These show that as of July 15, 1979, he
had earned to date $8,525.24 which was subject to deductions
of $923.89.   As of August 5, 1979, he had earned to date
$9,366.93 which was subject to deductions of $987.18. From
those figures, we deduce that the husband's monthly take-
home pay averaged $1,170 per month.   The husband's counsel
elicited from the husband, while he was testifying, that
exhibit no. 1 reflected a net take-home pay per month of
$962.91, which testimony went unchallenged when it was
received. The District Court, in its findings, adopted this
testimony and determined that the husband had a net take-
home pay of $962.00, fixed monthly payments of $711.08
and living expenses of $332.00 which of course, would place
the husband in a minus income position.
     However, if the payroll stubs reflect accurately the
monthly and yearly income of the husband, he was earning at
least $200 per month more than the amount found by the
court.   In addition, the court, by its order, transferred to
the wife the obligation to pay the mortgage payments, which
would amount to $275.77 per month.    Thus, the husband's
fixed monthly payments should have been reduced by that sum.
Instead, the District Court included that sum in the fixed
monthly payments of $711.08.
     The evidence therefore is insufficient to justify the
amount of child support.   The wife claimed that the sum of
$250 per month per child would be necessary in order for her
properly to support the children.
     Under Rule 52(a), M.R.Civ.P.,   the findings of a District
Court must stand unless clearly erroneous.   When the District
Court's findings of the husband's income is contradictory to the
evidence in the case or based on an erroneous interpretation
of that evidence, the situation is no different than where a
District Court requires monthly child support without any
evidence of the father's monthly income.   See Olson v. Olson
      ,
(1978) - Mont.         , 574 P.2d 1004, 35 St.Rep. 175.     The
child support must be reviewed by the District Court in light
of the true income of the husband, under the criteria set
forth in section 40-4-204, MCA.
     One other observation is needed.   It is the duty of
counsel representing parties in marital dissolution disputes
to be fully prepared at the time of trial so that the court
may have before it accurate information from which to make a
decision.   Most of the appeals reaching this Court from
marital dissolution cases, including this case, have not had
the advantage of a pretrial conference.    It behooves counsel
in that situation to meet before the trial, exchange exhibits
and full information about income and expenses of the parties,
and otherwise prepare in order to save the time of the
already overburdened District Courts engaged in the trial
of cases.   Such pretrial preparation and cooperation between
counsel would avoid the misinterpretation of monthly income
that occurred here, and the admission into evidence of income
and expense summaries that were obviously prepared in a
hurry, and for which the underlying documents were not
available to counsel.     The objections made to the summaries
in this case on the basis that no underlying documents were
made available to opposing counsel should have been sustained.
Rule 1006, M.R.Evid.    Such pretrial preparation will save the
time of counsel and of the courts and a good deal of expense
for the litigants.
     Marital dissolution cases are a headache for the courts
and are sometimes second-rated by counsel who take on such
cases.   For the married individuals and the children involved,
however, the consequences can be most grave.     The courts,
including this Court, owe such litigants patient consideration,
and their counsel owe them their ablest representation, in
order that the fairest possible results in each case be
achieved.
     The marital property disposition ordered by the District
Court is affirmed.     The matter of child support is remanded
to the District Court for reconsideration.

                                     t
                                         -   ,

                                                 Justice
We Concur:



     Chi$% Justice